Bleckley, Chief Justice.
The action was for damages to a mill and fish-pond by partially filling it up with sand and “sliekings” from a marble mill situated at a considerable distance above the pond and not immediately upon any tributary of the stream, but connected with one of them by an artificial ditch. The evidence was conflicting as to whether the marble mill contributed at all, or if so, whether it contributed materially to filling up the pond. The jury found that it did, and gave a verdict in behalf of the plaintiff below, for $100 damages. No error of law upon the trial is complained of, the sole complaint being against the verdict. We think it was warranted by the evidence, and was not contrary to, law. There was no error in refusing a new trial. Judgment affirmed.